EXHIBIT 10.1

EXECUTION VERSION

CAPITAL CONTRIBUTION AGREEMENT

This CAPITAL CONTRIBUTION AGREEMENT (this “Agreement”), dated as of May 31,
2007, is entered into by and among U.S. Energy Biogas Corp., a Delaware
corporation (the “Company”), U.S. Energy Systems, Inc., a Delaware corporation
(“Holdings”), and Silver Point Finance, LLC (the “Administrative Agent”).

RECITALS:

WHEREAS, the Company wishes to obtain financing pursuant to that certain Credit
and Guaranty Agreement, dated as of May 31, 2007 (as amended, supplemented or
otherwise modified, the “Credit Agreement”), by and among the Company, certain
subsidiaries of the Company, as guarantors, the lenders party thereto from time
to time (the “Lenders”), and the Administrative Agent, as administrative agent,
collateral agent and lead arranger, the proceeds of which will be used to
(i) fund the Transactions, (ii) pay the Transaction Costs and (iii) for the
general corporate purposes of Company;

WHEREAS, it is a condition precedent to the making of any Loan on the Closing
Date pursuant to the Credit Agreement that the Company shall enter into this
Agreement with Holdings.

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I. DEFINITIONS

Section 1.01 Incorporated Terms. Each capitalized term used herein and not
defined herein shall have the meaning ascribed to such term in the Credit
Agreement (regardless of whether such agreement shall have been terminated or
otherwise not be in full force and effect).

Section 1.02 Definitions. As used herein, the following terms shall have the
meanings herein specified unless the context otherwise requires.

“Bank” shall mean [        ].

“Capital Contribution” shall mean, with respect to any YESCo Payment, a cash
capital contribution or any other cash payment to the Company required to be
made by Holdings to the Company in accordance with Section 2.01.

“Capital Contribution Date” shall mean, with respect to any YESCo Payment, the
date upon which Holdings makes a Capital Contribution in repayment of the amount
of such YESCo Payment.

 

    Parent Capital Contribution Agreement



--------------------------------------------------------------------------------

“Company’s Account” shall mean Account No. [        ] in the name of the Company
at the Bank.

“Default Interest” shall mean, for any day, a rate per annum equal to the
greater of (i) the Prime Rate in effect on such day and (ii) the Federal Funds
Effective Rate in effect on such day plus three percent (3.0%).

“Effective Date” shall mean the date hereof.

“Event of Bankruptcy” shall mean any voluntary or involuntary event of
bankruptcy of the type described in Sections 8.1(f) and (g) of the Credit
Agreement.

“YESCo” shall mean Yankee Energy Services Company.

“YESCo Document” shall mean any of (i) the YESCo Note, (ii) the Intercreditor
and Subordination Agreement, dated as of April 8, 2004, by and among Countryside
Canada Power Inc. (“Canco”) and YESCo, with respect to the indebtedness of
Company to such parties (the “USEB Subordination Agreement”), (iii) the
Intercreditor and Subordination Agreement, dated as of April 8, 2004, by and
among Canco and YESCo, with respect to the indebtedness of the YESCo Note
Parties to such parties (the “BMC Subsidiaries Subordination Agreement”),
(iv) the Guaranty, dated as of April 8, 2004, by USEB in favor of YESCo, and
(v) any ancillary documents related to any of the foregoing.

“YESCo Note” shall mean that certain Secured Promissory Note, dated as of
March 30, 2001, by and among the YESCo Note Parties in favor of YESCo, as
amended by that certain BMC Note Amendment, dated as of April 8, 2004, by and
among the YESCo Note Parties in favor of YESCo.

“YESCo Note Parties” shall mean, collectively, BMC Energy LLC, Brookhaven
Energy, LLC, Countryside Genco, L.L.C., Countryside Landfill Gasco, L.L.C.,
Morris Genco, L.L.C. and Morris Gasco, L.L.C.

“YESCo Payment” shall mean any payment made to YESCo by the Company, the YESCo
Note Parties or any of their respective Subsidiaries.

“YESCo Payment Date” shall mean, with respect to any YESCo Payment, the date
upon which such payment is made.

Section 1.03 Rules of Construction.

(a) Defined terms in this Agreement shall include in the singular number the
plural and in the plural number the singular.

(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall, unless otherwise expressly specified, refer
to this Agreement as a whole and not to any particular provision of this
Agreement and all references to Sections shall be references to Sections of this
Agreement unless otherwise expressly specified.

 

  2   Parent Capital Contribution Agreement



--------------------------------------------------------------------------------

(c) Any agreement, contract or document defined or referred to herein shall be
deemed to refer to such agreement, contract or document, all schedules and
exhibits thereto and all amendments or modifications thereto permitted pursuant
to the terms hereof and the other Credit Documents.

ARTICLE II. CAPITAL CONTRIBUTION OBLIGATIONS

Section 2.01 Capital Contributions. Commencing on the Effective Date to and
including the Maturity Date, on any YESCo Payment Date, Holdings shall make
Capital Contributions to the Company in an amount equal to the YESCo Payment
Amount made on such YESCo Payment Date.

Section 2.02 Interest. Any amount which is not paid when due pursuant to
Section 2.01 shall bear interest at the Default Rate plus two percent
(2%) (which amount shall be calculated quarterly in arrears on the basis of a
360-day year) until paid in full.

Section 2.03 Payments. Holdings agrees to make all payments required to be made
by it hereunder in United States Dollars and immediately available funds
directly to the Company’s Account for the benefit of the Company.

ARTICLE III. WAIVERS

Section 3.01 Obligations Absolute. The obligation of Holdings to make any
Capital Contribution in accordance with Section 2.01 is absolute, irrevocable
and unconditional in all respects and shall be unaffected by any circumstance
whatsoever, including, without limitation:

 

  (i) any lack of validity or enforceability of any obligations under any Credit
Document;

 

  (ii) the existence of any claim, setoff, defense or other right which Holdings
may have against the Company, the YESCo Parties, Bank or any other Person;

 

  (iii) any failure by Holdings to perform its obligations under this Agreement
or any release (whether by operation of law or otherwise) of the Company, the
YESCo Parties or Holdings from its obligations under this Agreement, any Credit
Document or any YESCo Document;

 

  (iv) the occurrence of an Event of Bankruptcy with respect to the Company, the
YESCo Parties or any other Person and the occurrence of any other proceeding as
a result of such event;

 

  (v)

any amendment, supplement or other modification of any YESCo Document or any
Credit Document (including, without limitation,

 

  3   Parent Capital Contribution Agreement



--------------------------------------------------------------------------------

 

any increase in the amounts payable in respect of any or all of the obligations
under any Credit Document or any extension of the time of payment, observance or
performance, or any other amendment, supplement or modification of any of the
other terms and provisions relating to the obligations under any Credit
Document);

 

  (vi) the existence of any condition that adversely affects the value of any of
the Brookhaven Project, Countryside Project and the Morris Project the
(collectively, the YESCo-Related Projects”) or the ability of the Company or the
YESCo Parties to use any of the YESCo-Related Projects for the purposes
contemplated by the applicable Project Documents;

 

  (vii) the exercise by the Company, the YESCo Parties, the Administrative Agent
or any other Secured Party, or the Bank of any of their rights and remedies
under any Credit Document or any YESCo Document;

 

  (viii) any delay or failure by the Company, the YESCo Parties, the
Administrative Agent or any other Secured Party, or the Bank in the exercise of
their rights and remedies under this Agreement, any Credit Document or any YESCo
Document;

 

  (ix) any breach or default by any Person in the performance or observance of
any of its obligations under this Agreement, any Credit Document or any YESCo
Document to which it is a party; and

 

  (x) the existence, value or condition of, or failure to perfect its Lien
against, any security for the obligations under the Credit Documents or any
action, or the absence of any action, by the Administrative Agent or any other
Secured Party or the Bank in respect thereof (including, without limitation, the
release of any such security).

Section 3.02 Waiver. In addition to the waivers contained in Section 3.01:

 

  (i) Holdings waives, and agrees that it shall not at any time insist upon,
plead or in any manner whatever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, marshalling of assets or redemption laws,
or exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by Holdings of its obligations
under, or the enforcement by the Company of, this Agreement;

 

  (ii) Holdings waives, and agrees that it shall not at any time claim or take
the benefit or advantage of, Section 365(c)(2) of the Bankruptcy Code;

 

  4   Parent Capital Contribution Agreement



--------------------------------------------------------------------------------

  (iii) Holdings hereby waives all notices, diligence, presentment and demand
with respect to any of the events referred to in Section 3.01 or any other fact
which might increase the risk to Holdings, and waives the benefit of all laws
which are or might be in conflict with the terms of this Agreement;

 

  (iv) Holdings hereby irrevocably waives, to the extent it may do so under
applicable laws, any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
or against the Administrative Agent or any other Secured Party or the Bank; and

 

  (v) Holdings hereby irrevocably waives, to the extent it may do so under
applicable laws, any defense based on the adequacy of a remedy at law which may
be asserted as a bar to the remedy of specific performance in any action brought
by the Company, Administrative Agent or any other Secured Party, or the Bank
against Holdings for specific performance of the terms of this Agreement.

Section 3.03 Reinstatement. Notwithstanding anything to the contrary provided
for in Section 4.01, this Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any amount received by the
Company pursuant to this Agreement is rescinded or must otherwise be restored or
returned by the Company to Holdings or any trustee, custodian or similar
official for Holdings upon the occurrence of an Event of Bankruptcy with respect
to Holdings, or upon the appointment of any intervenor or conservator of, or
trustee, custodian or similar official for, Holdings or any part of the assets
of Holdings or otherwise, all as though such payments had not been made.

ARTICLE IV. MISCELLANEOUS

Section 4.01 Termination. Except as otherwise provided for herein, this
Agreement shall terminate on the earlier of (i) the termination, expiration or
cancellation of the YESCo Note and (ii) the Maturity Date, provided that with
respect to both (i) and (ii) of this Section Holdings shall have satisfied its
obligation under Article II to make all of its required Capital Contributions,
both on and prior to such date.

Section 4.02 Notices. All notices and other communications hereunder shall be in
writing, shall be sent by first class mail, by personal delivery, by a
nationally recognized courier service, or by telecopy and shall be directed to
the addresses and telephone or telecopy numbers listed on Schedule I hereto or
to such other address or addressee as a party may designate by notice given
pursuant hereto.

Section 4.03 Expenses. Holdings agrees to pay on demand to the Company, as
applicable, all reasonable costs and expenses of collection (including, without
limitation, the reasonable fees and disbursements of counsel) incident to the
enforcement or preservation of any right or claim under this Agreement against
Holdings.

 

  5   Parent Capital Contribution Agreement



--------------------------------------------------------------------------------

Section 4.04 Third-Party Beneficiary. It is understood and agreed that the
Administrative Agent is intended to be a third-party beneficiary of this
Agreement and has the express right to enforce each term of this Agreement.

Section 4.05 Separate Counterparts; Amendments; Waiver. This Agreement may be
executed in separate counterparts, each of which when so executed and delivered
shall be an original but all such counterparts shall constitute one and the same
instrument. Delivery of an executed counterpart of this Agreement by facsimile
or other electronic means shall be equally effective as delivery of the original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by facsimile or other electronic means shall also
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability or binding effect of this Agreement. Neither this Agreement nor
any of the terms hereof may be amended, supplemented, waived or otherwise
modified except by an instrument in writing signed by the Administrative Agent
and the party against whom any such waiver, amendment, supplement, or other
modification is to be enforced.

Section 4.06 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Company or the Administrative Agent in exercising any right, power or
privilege hereunder and no course of dealing between the Company or the
Administrative Agent and Holdings or any other party hereto shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

Section 4.07 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 4.08 Successors and Assigns. This Agreement shall be binding upon each
party hereto, and on their permitted successors and assigns, and shall inure to
the benefit of the Company and its successors and assigns; provided, however,
that Holdings shall not transfer or assign all or any portion of its obligations
under this Agreement without the prior written consent of the Company and the
Administrative Agent, in their sole discretion. Holdings hereby consents to the
collateral assignment of this Agreement by the Company to the Administrative
Agent for the benefit of the Secured Parties pursuant to the Pledge and Security
Agreement or otherwise, and Holdings hereby agrees that (i) pursuant to the
exercise of remedies the Administrative Agent or its designee or transferee may
succeed to the rights, powers, privileges, interests and remedies of the
Company, whether arising under this Agreement or by statute or in law or in
Capital or otherwise and (ii) the Administrative Agent as third-party
beneficiary of this Agreement shall have the right to enforce directly the
provisions hereof against each of the parties hereto.

Section 4.09 Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provisions of this Agreement.

 

  6   Parent Capital Contribution Agreement



--------------------------------------------------------------------------------

Section 4.10 Limitation of Liability. The liabilities and obligations of
Holdings hereunder shall be obligations solely of Holdings and shall not be
obligations of, nor shall enforcement of such obligations be sought against, any
director, officer or shareholder of Holdings. The Administrative Agent waives
any and all right to seek or demand damages or judgment against any director,
officer or shareholder of Holdings in connection with this Agreement and agrees
to look solely to Holdings and Holdings’s assets for the enforcement of
Holdings’s obligations hereunder.

Section 4.11 GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND ANY ACTION
FOR ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE COMPANY, THE ADMINISTRATIVE AGENT AND HOLDINGS HEREBY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND APPELLATE COURTS FROM ANY THEREOF. EACH
OF THE COMPANY AND HOLDINGS HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS
                 AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND
ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF
ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN
ANY ACTION OR PROCEEDING. IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT
SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, THE COMPANY OR HOLDINGS, AS
APPLICABLE, AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN NEW YORK
CITY ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION SATISFACTORY TO THE
ADMININSTRATIVE AGENT. THE COMPANY, THE ADMINISTRATIVE AGENT AND HOLDINGS
IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE COMPANY, THE
ADMINISTRATIVE AGENT AND HOLDINGS AT ITS ADDRESS REFERRED TO IN SECTION 4.02.
EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND HOLDINGS HEREBY IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO ABOVE AND HEREBY FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH ACTION OR PROCEEDING

 

  7   Parent Capital Contribution Agreement



--------------------------------------------------------------------------------

BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED IN
ANY OTHER JURISDICTION.

(c) EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND HOLDINGS HEREBY
IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY MATTER
ARISING HEREUNDER.

[Remainder of page intentionally left blank; signature pages follow]

 

  8   Parent Capital Contribution Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first written
above.

 

U.S. ENERGY BIOGAS CORP. By:  

 

Name:   Title:   U.S. ENERGY SYSTEMS, INC. By:  

 

Name:   Title:  

SILVER POINT FINANCE, LLC,

as Administrative Agent

By:  

 

Name:   Title:  

 

  9   Parent Capital Contribution Agreement



--------------------------------------------------------------------------------

Schedule I to

Capital Contribution Agreement

Notice Addresses

Any notice to be mailed, delivered or faxed to any of the following parties
pursuant to the terms of the foregoing agreement shall be sent to such party at
its address or facsimile number as set forth below:

 

U.S. ENERGY BIOGAS CORP.,

as the Company

40 Tower Lane

Avon, CT 06001

Attn:

 

 

Tel:

 

 

Fax:

 

 

 

U.S. ENERGY SYSTEMS, INC.,

as Holdings

--------------------------------------------------------------------------------

 

Attn:

 

 

Tel:

 

 

Fax:

 

 

SILVER POINT FINANCE, LLC,

as Administrative Agent

Silver Point Finance, LLC (Borrowings, Paydowns, Interest, Fees, Rate Settings)

2 Greenwich Plaza

Greenwich, CT 06830

Attn: Tim Skoufis

Phone: (203) 542-4445

Fax: (203) 286-2139

Email: bladmin@silverpointcapital.com

 

  10   Parent Capital Contribution Agreement



--------------------------------------------------------------------------------

with a copy to:

Silver Point Finance, LLC (Financials, Credit Agreements, Amendments, Waivers,
Compliance)

2 Greenwich Plaza

Greenwich, CT 06830

Attn: Dinorah Martinez

Phone: (203) 542-4409

Fax: (203) 542-4550

Email: creditadmin@silverpointcapital.com

 

  11   Parent Capital Contribution Agreement